Per Curiam.

The distinction attempted to be made between a voluntary and a negligent escape, as it respects damages, is not supported. The one may be as excusable as the other. In all actions of the case, the question is, what is the amount of damage sustained. There is one case against a sheriff (Simmons v. Bradford) where the debt was considered to be the amount of damages. That was under peculiar circumstances, the sheriff having admitted that he took a bail bond and having refused to deliver it to the creditor.

Judgment affirmed.

1



 See Richardson v Spencer, 6 Ohio R. 14; Young v. Hosmer, 11 Mass. R (Rand’s ed.) 90 note a; Nye v. Smith, 11 Mass R. (Rand’s ed.) 190, note a.